DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 8, 12-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stover (US 2009/0241592).
	Per claim 1, Stover teaches a method of cooling electronics, comprising: 
receiving a refrigerant via a refrigerant inlet (26) of a liquid-gas separator device (18), wherein the refrigerant comprises a vapor refrigerant and a liquid refrigerant (i.e. there is inherently a liquid/vapor mixture received into 18); separating, within a refrigerant cavity of the liquid-gas separator device, the vapor refrigerant from the liquid refrigerant (see figure 2 showing gas and liquid separated within 18); operating one or more electronic components (24) thermally coupled to the refrigerant cavity, whereby the one or more electronic components generate heat during operation (i.e. 24 are electronics, thus heat is inherently generated during operation); facilitating transfer of  at least a 
whereby facilitating transfer of the at least a portion of the heat generated by the one or more electronic components to the refrigerant converts at least a portion of the refrigerant from the liquid refrigerant to the vapor refrigerant (i.e. heat from the electronics will necessarily evaporate some of the liquid refrigerant within the liquid-gas separator device); and whereby facilitating transfer of the at least a portion of the heat generated by the one or more electronic components to the refrigerant cools the one or more electronic components (“Transfer of heat 32 to the refrigerant cools compressor electronics 24”, para. 0051).  
	Per claim 4, Stover meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Stover teaches receiving refrigerant via a refrigerant hose (hose connecting 16 to 18) coupled to the refrigerant inlet (26).  
	Per claim 5, Stover meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Stover teaches comprising receiving refrigerant from an evaporator (16).  
	Per claim 8, Stover meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Stover teaches separating the vapor refrigerant from the 
	Per claim 12, Stover meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Stover teaches comprising releasing the vapor refrigerant to a compressor (para. 0050, “a discharge pipe 28 in communication with compressor 12”).  
	Per claim 13, claim 13 recites similar limitations as recited in claim 1 and is rejected in a similar manner.
	Per claim 14, claim 14 recites similar limitations as recited in claim 1 and is rejected in a similar manner.
	Per claim 15, claim 15 recites similar limitations as recited in claim 1 and is rejected in a similar manner.
	Per claim 18, claim 18 recites similar limitations as recited in claim 5 and is rejected in a similar manner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stover (US 2009/0241592) in view of Trask (US 4,266,405).
	Per claim 2, Stover meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Stover fails to explicitly teach utilizing a check valve within the liquid-gas separator device to inhibit flow of refrigerant into the liquid-gas separator device through the refrigerant outlet.  
	However, Trask teaches a liquid-gas separator device utilizing a check valve (i.e. 21 of Trask) within the gas liquid separator device (figure 8) to inhibit flow of refrigerant into the liquid-gas separator device through a refrigerant outlet (i.e. 37 of Trask) for inhibiting damage to the a compressor (i.e. column 3, lines 22-23 of Trask).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize a check valve within a liquid-gas separator device to inhibit flow of refrigerant into the liquid-gas separator device through the refrigerant outlet, as taught by Trask in the invention of Stover, in order to advantageously inhibit damage to the compressor (i.e. column 3, lines 22-23 of Trask).

	Per claim 16, claim 16 recites similar limitations as recited in claim 2 and is rejected in a similar manner.
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stover (US 2009/0241592) in view of Ueno (US 3,938,349).
	Per claim 3, Stover meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Stover fails to explicitly teach utilizing an oil aperture within the liquid-gas separator device to enable flow of oil out of the liquid-gas separator device through the refrigerant outlet.
	However, Ueno teaches a liquid-vapor separator utilizing an oil aperture (i.e. 17) within a liquid-gas separator (fig. 10) to enable flow of oil out of the liquid-gas separator device through a refrigerant outlet (i.e. 14 of Ueno) for ensuring smooth operation of a compressor (i.e. column 12, line 64 of Ueno).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize an oil aperture within a liquid-gas separator to enable flow of oil out of the liquid-gas separator device through a refrigerant outlet, as taught by Ueno in the invention of Stover, in order to advantageously ensure smooth operation of a compressor (i.e. column 12, line 64 of Ueno).
	Per claim 17, claim 17 recites similar limitations as recited in claim 3 and is rejected in a similar manner.
Claims 6-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stover (US 2009/0241592) in view of Danig (DE 3833209 C1).
	Per claim 6, Stover meets the claim limitations as disclosed in the above rejection of claim 5.  Further, Stover fails to explicitly teach comprising releasing the 
	Per claim 7, Stover meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Stover fails to explicitly teach comprising releasing the liquid refrigerant to the evaporator.  However, Danig teaches a cooling system including releasing liquid refrigerant to an evaporator (via 9 of Danig) for improved heat transfer (pg. 2, line 11 of Translation of Danig).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to release liquid refrigerant to an evaporator, as taught by Danig in the invention of Stover, in order to advantageously improve heat transfer (pg. 2, line 11 of Translation of Danig).
	Per claim 19, claim 19 recites similar limitations as recited in claim 6 and is rejected in a similar manner.
	Per claim 20, claim 13 recites similar limitations as recited in claim 7 and is rejected in a similar manner.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stover (US 2009/0241592) in view of Pena (US 2012/0222439).
	Per claim 9, Stover meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Stover teaches the electronic components (24) but fails to explicitly teach the electronic components includes a battery management system.  .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stover (US 2009/0241592) in view of Asai (JP 2004172224).
	Per claim 10, Stover meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Stover teaches facilitating transfer of at least the portion of the heat generated by the one or more electronic components to the refrigerant (para. 0051 of Stover) but fails to explicitly teach the heat transfer being via one or more fasteners.	
	However, it is old and well known to use fasteners as thermal pathways.  For example, Asai teaches an electronic cooling system wherein heat transfer between an electronic component (16) and a cooling device (20) is via a fastener (para. 0022) for improved heat transfer (para. 0022 of Asai).  Therefore it would have been obvious to .
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stover (US 2009/0241592).
	Per claim 11, Stover meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Stover teaches facilitating transfer of the portion of the heat generated by the electronic components to the refrigerant but fails to explicitly teach the heat transfer being via a thermal material.
	However, the examiner takes OFFICAL NOTICE that thermal interface materials (i.e. TIMs) are old and well known in the heat transfer art to promote and enhance heat transfer between objects.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide have the heat transfer between the electronic component and the refrigerant be via a thermal material in order to advantageously promote and enhance the heat transfer between the electronic components and the refrigerant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763